DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s amendment, filed January 19, 2021, with respect to the rejection(s) of claim(s) 2-9 under 35 U.S.C 103 as being unpatentable over Peck (US 2018/0101487) in view of Stark (EP 2,644,703) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peck (US 2018/0101487) in view of Stark (EP 2,644,703), and further in view of Glass et al., (US 2008/0261045).
In response to Applicant’s arguments, the Examiner notes that the rejection under 35 U.S.C. 112(b) has been maintained as the Examiner deems the phrase “substantially flat” to be a relative term that renders the claim indefinite.  As stated in the previous Office Action, the phrase “substantially flat” as argued by Applicant covers any and all surfaces to an extent that the Examiner is unable to determine the metes and bounds of the limitation.  Furthermore, the Examiner is unable to determine what amount of variation from completely flat is or is not considered as substantially flat as the claimed surface is sufficiently broad so as to include inclines, declines, wells, protrusions, or any other topographical feature on the surface.  For these reasons, the Examiner contends that “substantially flat” is a relative term of degree, and renders the claim indefinite under 35 U.S.C. 112(b).
With respect to the prior art rejection, Applicant has amended independent claim 2 to recite contacting the substantially flat surface with a first layer of DNA, contacting the DNA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
The Examiner notes that independent claim 2 is silent with respect to the origin of the DNA, thus any sample that comprises DNA and is placed on a functionalized surface can be read as the claimed DNA.  For example, a cell placed on a functionalized surface can be read on the DNA of claim 2 as the cell would comprise DNA molecules.  Also, constructing a DNA 
The Examiner notes that the amended limitations of claim 2 are inconsistent and confusing as to what is being contacted with the polycationic molecule and the flat surface.  At line 3, the claim recites “contacting the substantially flat surface with a first layer of DNA.”  At line 4, the claim recites “contacting the DNA with a polycationic molecule.”  It appears that Applicant’s intent is to recite contacting the first layer of DNA with a polycationic molecule as the first layer is the only prior mention of DNA; however, the claim can be interpreted differently as it is not readily apparent the “the DNA” of line 4 refers to the “first layer of DNA” recited in line 3.  At line 5, claim 2 states “contacting the substantially flat surface with a second layer of DNA.”  The Examiner contends that this limitation is confusing as it is unclear if the second layer of DNA is contacted with the flat surface, or the polycationic molecule layered on top of the first layer of DNA, which the Examiner views as being different from the substantially flat surface.
For claims 23 and 24, the Examiner notes that the word “association” is both vague and relative as the claims do not provide a definition for what Applicant regards as an association.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 21, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "substantially flat" in claims 2-7, 9, 21, 23, and 26 is a relative term which renders the claim indefinite.  The term "substantially flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification defines the term substantially flat as including perfectly flat surfaces and surfaces that are flat within the limits of the manufacturing tolerances of the process by which the material is made.  The specification also states that substantially flat comprises a radius of curvature of less than 1 meter, and can include a surface having locally flat regions at least about one centimeter in diameter with other portions of the surface that are not flat.  The Examiner contends that the phrase “substantially flat” is relative as the stated definition covers any and all surfaces.  The Examiner is unable to determine what amount of variation from completely flat is or is not considered as substantially flat as the claimed surface is sufficiently broad so as to include inclines, declines, wells, protrusions, or any other topographical feature on the surface.  For the purposes of examination, the Examiner will consider any surface taught by the prior art as being substantially flat.
For claim 2, the Examiner contends that the claim is unclear with respect to the placement of the second layer of DNA.  Specifically, it is unclear if Applicant intends to recite a first layer of DNA, a polycationic layer, and a second layer of DNA placed on the polycationic layer, or if the claim is reciting a first layer of DNA, a polycationic layer, and a second layer of DNA placed at a different location on the surface and independent of the first layer of DNA.  As .
The term "association" in claims 23 and 24 is a relative term which renders the claim indefinite.  The term "association" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner contends that the term association as recited in claims 23 and 24 is a relative term as it is not defined in the specification or the claims.  The specification recites an identity sored in association with an identifier, and an association between the DNA and a position, but at no point does the specification identify what is meant by the term association.  Furthermore, what Applicant regards as an association may not be viewed as such by one of ordinary skill in the art as the term association is sufficiently broad so as to read on any parameter selected by one of ordinary skill, or any person practicing the claimed process.  Additionally, because the term “association” is not defined, the Examiner is unclear as to how one can record an association as recited in claim 23 as it is unclear what is being recorded with respect to the DNA and the surface.  As such, the Examiner contends that claims 23 and 24 are indefinite as the claims recite a relative term without a standard for ascertaining the requisite degree of what is regarded as an association.
For claims 23, 24, and 25, it is unclear what Applicant regards as “contents of the DNA.”  Both the specification and the claims are silent with respect to the definition of ‘contents’ thus the Examiner is unable to determine what Applicant considers as “contents of the DNA.”  For the purposes of examination, the Examiner will consider any parameter with respect to DNA as reading on the phrase “contents of the DNA.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck (US 2018/0101487) in view of Glass et al., (US 2008/0261045), and further in view of Stark (EP 2,644,703).
Regarding claims 2, 21, and 22 Peck teaches a method of nucleic acid based data storage comprising obtaining a flat surface functionalized with a positive charge (paragraphs 0068, 0101-0103), and synthesizing a layer of DNA on the surface (paragraphs 0049, 0051, 0082).  Peck does not teach contacting the DNA with a polycationic molecule, and contacting the flat surface with a second layer of DNA.
Glass et al., teach composite and layered particles wherein a charged particle is coated with a first polyelectrolyte (paragraph 0013), coating the particle with a second polyelectrolyte (paragraph 0013), and repeating the coating steps to form a multilayered particle (paragraph 0013).  Glass et al., teach the first polyelectrolyte as polyethyleneimine, poly lysine, or poly(diallyldimethylammonium chloride) and the second polyelectrolyte as DNA or RNA (paragraph 0013).  Glass et al., teach that it is advantageous to form a multilayered particle as a means of increasing the loading of polyelectrolyte onto the particle surface (paragraph 0014).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peck to form a surface having multiple layers of DNA in order to increase the loading of DNA on the surface as taught by Glass et al.  Peck in view of Glass et al., do not teach encapsulating DNA on the surface by forming a protective layer over the DNA.
Stark teaches a storage method for nucleic acids wherein nucleic acids are adsorbed onto positively charged silica spheres (paragraph 0024), and encapsulated with a protective layer (paragraphs 0044, 0050).  Stark teaches that it is advantageous to encapsulate nucleic acids as a means of preventing diffusion of reactive species to the nucleic acids, and to prevent diffusion of nucleic acids out of the particles core (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peck in view of Glass et al., wherein DNA molecules are 
Regarding claims 3 and 4, Peck teaches cleaning the substrate with piranha solution (paragraph 0105).
Regarding claim 5, Peck teaches glass as the substrate (paragraph 0087).
Regarding claim 6, Peck teaches functionalization with aminoalkyl siloxanes (paragraph 0102).
Regarding claim 7, Peck teaches deposition of nucleotide material with inkjet or laser printers (paragraph 0113).
Regarding claim 8, Stark teaches the protective layer comprising silica (paragraph 0044).
Regarding claim 9, Stark teaches removing nucleic acids from the protective layer by contacting the particle with ammonium fluoride and hydrofluoric acid (paragraph 0026).
Regarding claims 23, 24, and 26, Peck teaches DNA at predetermined locations on the surface (paragraph 0082) which meets the limitation of recording an association of DNA on the surface, a horizontal offset, and a vertical offset.  The Examiner notes that claims 23 and 24 are being read in light of the rejection under 35 U.S.C. 112(b) in which the claim recites a relative term (association) and a phrase which is not defined in the specification.  Specifically, the Examiner is unable to determine what Applicant regards as “contents of the DNA” thus the Examiner contends that any DNA sample on a flat surface reads on the claims in that the presence of DNA on a surface necessarily means that contents of the DNA are present.
Regarding claim 25, Peck teaches encoding digital information of the DNA (paragraph 0006).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798